Citation Nr: 1435686	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The record before the Board consists of the paper claims file and electronic records in a system known as Virtual VA.


REMAND

In March 2010, the Veteran submitted a claim of entitlement to an increased rating for his service connected skin disability.  The only time the disability was evaluated by VA for compensation and pension purposes during the appeal period was in July 2010.  In a statement which was received in June 2011, the Veteran reported that the extent of his skin symptomology had increased since the July 2010 VA examination.  In August 2011, the Veteran's representative reported that the Veteran maintains that his skin disability had become progressively worse.  In view of allegations of worsening, the Board finds that the evidence currently of record is inadequate, and that a new VA examination is needed to ensure that the record reflects the current severity of the disability under consideration.  

Also in August 2011, the Veteran contacted VA and reported that he was being treated for the skin disability at a VA facility and requested that these records be obtained.  Development to obtain these records should also be undertaken.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include records pertaining to treatment for the skin disability at the Kansas City, VA Medical Center.  

2.  Then, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected skin disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  If the Veteran fails to report to the scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                                                                  (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



